By the Court.
There was evidence at the trial that the sidewalk was not only slippery from ice, but also that the ice had been allowed to become uneven and rounded, so as to present a narrow surface from three to four inches higher m the centre of the strip of ice than at its sides. This evidence should have been submitted to the jury with instructions that the defendants would not be liable merely because there was ice on the sidewalk which was smooth and slippery, by reason whereof the plaintiff fell, but that the city could be held liable only in case the jury should find that, in addition to the smooth and slippery condition of the ice, it was allowed to be in such an uneven and rounded condition on the surface that a person could not walk over it, using due care, with out being in danger of falling down. New trial granted.